Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus comprising a printed circuit board, a logic chip, a heatsink and a grounding member, classified in H05K1/0203.
II. Claims 15-17, drawn to a method of assembling a grounding member, a heatsink, as well as curing the thermal interface material, classified in H01R12/585.	III. Claims 18-20, drawn to a method of assembling a printed circuit board, a logic chip, and a pin aperture of a heatsink that partially aligns with a plated-through hole, classified in H01R12/585.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, at least in part, because the apparatus can be made in an alternative process that does not require using a thermal interface material that needs to be cured. 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have material different design. Invention II requires attaching a first end of the grounding member to the heatsink, wherein a terminal pin at a second end of the grounding member is aligned with a plated through-hole on the PCB and a load is applied to the heatsink to insert the terminal pin at the second end of the grounding member into the plated through-hole of the PCB. Whereas, Invention III has a heatsink with a pin aperture that aligns with an a plated through hole of a printed circuit board, wherein a grounding member is inserted through the pin aperture of the heatsink and the plated through hole of the printed circuit board, wherein the grounding member has a first terminal pin that deforms when inserted into the pin aperture and a second terminal pin that deforms when inserted into the plated-through hole. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions would apply: the inventions would require a different field of search (e.g., searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one invention will not likely be applicable to reject claims drawn to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:

Species I, Fig. 1, 4A-4D, with an EMC spring press-fit pin with a load bar, with an integrated spring, without a stop bar, without a press-fit sleeve, with a lower press-fit zone, without an upper press-fit zone. 	Species II, Fig. 2, 6A-6D, with an EMC spring press-fit pin with a stop bar, with a press-fit sleeve, without a load bar, with an integrated spring, with a lower press-fit zone, without an upper press-fit zone.	Species III, Fig. 3, 8A-8D with an EMC spring press-fit pin with a stop bar, with an upper press-fit zone that fits inside a pin aperture, with a lower press-fit zone that fits inside a plated-through hole, without a load bar, without a press-fit sleeve. 
The species are independent or distinct because of the patentably distinct and mutually exclusive features thereof as explained above and depicted on relevant species figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species would require a different field of search (e.g. searching different classes/subclasses/groups/ subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one specie will not likely be applicable to reject claims drawn to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Tihon Poltavets (Reg. 76,064) on September 19, 2022 a provisional election was made without traverse to prosecute Invention I, Species I, Fig. 1, 4A-4D, claims 1-5, 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “the printed circuit” in the 2nd to last line, should be changed to “the printed circuit board”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “wherein the grounding member is configured to electrically couple” in the last 2 lines should be changed to “wherein the grounding member couples” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “a load bar of the grounding member configured to translate a load” in line 2 should be changed to “a load bar of the grounding member translates a load” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the integrated spring of the grounding member configured to press a second end” in line 2 should be changed to “the integrated spring of the grounding member presses a second end” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “wherein the second end of the grounding member is configured to electrically couple the heatsink” in lines 3-4 should be changed to “wherein the second end of the grounding member couples the heatsink” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 6,472,742) in view of Kuo (US 2007/0035931). Re claim 1:	Bhatia discloses an apparatus (everything in fig. 1, 2) comprising:	a printed circuit board (14 in fig. 1), a logic chip (10 in fig. 1), a heatsink (18 in fig. 1), and a member (27 + 54 in fig. 1, 2), wherein the member includes an integrated spring (54 in fig. 2) and a first terminal pin (27 in fig. 1, 2; col. 1, lines 49-65) at a first end of the member (end of 27 + 54 that is below 54 in fig. 2);	the logic chip (10 in fig. 1) electrically coupled to the printed circuit board (10 is electrically coupled to printed circuit board 14 in fig. 1, 2); 	the heatsink disposed on a top surface of the logic chip (18 is disposed on a top surface of 10 in fig. 1, 2). 		Bhatia does not explicitly disclose wherein the member is a grounding member; and the first terminal pin at the first end of the grounding member disposed in a plated-through hole of the printed circuit, wherein the grounding member is configured to electrically couple the heatsink to the printed circuit board.	Kuo discloses wherein the member is a grounding member (24 + 251 + 252 in fig. 2 make up a grounding member because 24 is made of copper and electrically connects heatsink 22 to grounding unit 212 in fig. 2 according to para. 0026); and the first terminal pin (24 in fig. 2) at the first end of the grounding member (end of the grounding member that is below 251 in fig. 2) disposed in a plated-through hole of the printed circuit (the section of 24 that is at the first end of the grounding member is disposed in hole 211 of printed circuit board 21; this hole 211 is plated by 2121 and 2122 in fig. 3), wherein the grounding member is configured to electrically couple the heatsink to the printed circuit board (24 + 251 + 252 electrically couples heatsink 22 to 212 of the board 21 in fig. 3 according to para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bhatia wherein the member is a grounding member; and the first terminal pin at the first end of the grounding member disposed in a plated-through hole of the printed circuit, wherein the grounding member is configured to electrically couple the heatsink to the printed circuit board as taught by Kuo, in order to dissipate any excess electromagnetic interference that gets emitted from the logic chip to prevent it from malfunctioning.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Bhatia discloses further comprising:	a thermal interface material (26 in fig. 1; col. 2, lines 59-65) disposed between the top surface of the logic chip (top surface of 10 in fig. 1) and a bottom surface of the heatsink (bottom surface of 18 in fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 6,472,742) in view of Kuo (US 2007/0035931) as applied to claim 2 above, and further in view of Cutchaw (US 4,341,432).Re claim 3:	Bhatia does not explicitly disclose further comprising: a second end of the grounding member electrically coupled to the heatsink utilizing at least one spot weld.	Kuo discloses further comprising: a second end of the grounding member electrically coupled to the heatsink (top end of the 24 + 251 + 252 in fig. 2 is electrically coupled to the heatsink 22 according to para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bhatia further comprising: a second end of the grounding member electrically coupled to the heatsink as taught by Kuo, in order to dissipate any excess electromagnetic interference that gets emitted from the logic chip to prevent it from malfunctioning.	Kuo does not explicitly discloses utilizing at least one spot weld.		Cutchaw discloses utilizing at least one spot weld (col. 8, lines 38-48).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the modified Bhatia utilizing at least one spot weld as taught by Cutchaw, in order to strengthen the connection between the second end of the grounding member and the heatsink so that it is less likely for the grounding member to break off as a result of excessive pressure or vibration.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 6,472,742) in view of Kuo (US 2007/0035931) as applied to claim 2 above, and further in view of Wu (US 2005/0029655).Re claim 4:	Bhatia does not explicitly disclose further comprising: a second end of the grounding member electrically coupled to the heatsink utilizing solder.	Kuo discloses further comprising: a second end of the grounding member electrically coupled to the heatsink (top end of the 24 + 251 + 252 in fig. 2 is electrically coupled to the heatsink 22 according to para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bhatia further comprising: a second end of the grounding member electrically coupled to the heatsink as taught by Kuo, in order to dissipate any excess electromagnetic interference that gets emitted from the logic chip to prevent it from malfunctioning.	Kuo does not explicitly discloses utilizing solder.		Wu discloses utilizing solder (columns 11 in fig. 4 are connected to 8 by means of a solder joint according to para. 0051; columns 11 can also be metal columns).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the modified Bhatia utilizing solder as taught by Wu, in order to strengthen the connection between the second end of the grounding member and the heatsink so that it is less likely for the grounding member to break off as a result of excessive pressure or vibration.
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 5 (further comprising: a load bar of the grounding member configured to translate a load applied to the heatsink during an assembly process to the integrated spring and the first terminal pin) in combination with all of the limitations of claims 1 and 2, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 7 (further comprising: the integrated spring of the grounding member configured to press a second end of the grounding member against the bottom surface of the heatsink, wherein the second end of the grounding member is configured to electrically couple the heatsink to the grounding member) in combination with all of the limitations of claims 1 and 2, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6,392,888 - is considered pertinent because this reference describes a heat sink mounted on top of a chip on top of a circuit board, wherein the heatsink has legs engaged the holes of the circuit board.
US 2015/0131234 - is considered pertinent because this reference describes a heat sink mounted on top of a chip on top of a circuit board, wherein the heatsink has pins that are engaged with holes of the circuit board. 
US 2008/0130238 - is considered pertinent because this reference describes a heat sink mounted on top of a chip on top of a circuit board, wherein the heatsink has pins that are engaged with holes of the circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Monday, Tuesday, Thursday, 10am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                       September 30, 2022